Cross v CIM Group, LLC (2017 NY Slip Op 06912)





Cross v CIM Group, LLC


2017 NY Slip Op 06912


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Friedman, J.P., Manzanet-Daniels, Kapnick, Kern, Singh, JJ.


4579 155271/14

[*1]Steven Cross, et al., Plaintiffs-Appellants,
vCIM Group, LLC, et al., Defendants-Respondents.


Sacks and Sacks LLP, New York (Scott N. Singer of counsel), for appellants.
Malapero & Prisco, LLP, New York (Francis B. Mann, Jr. of counsel), for respondents.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered August 3, 2016, which denied plaintiffs' motion for partial summary judgment on the issue of liability on their Labor Law § 240(1) claim, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff ironworker Steven Cross was walking across an installed steel "q-decking" floor on a construction site, when two sheets of the decking floor collapsed, causing him to fall to the floor below. Even though the decking was to become a permanent part of the floor of the building under construction, it is undisputed that, at the time of the accident, additional work needed to be done, including the pouring of concrete, before the floors would be complete. On this record, plaintiff was entitled to summary judgment as to liability on his claim under Labor Law § 240(1) (see Berrios v 735 Ave. of the Ams., LLC, 82 AD3d 552 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK